                  CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA



Matthew Pearson and Erin Pearson o/b/o
minor I.P.,

                    Plaintiffs,                                    COMPLAINT AND
                                                                DEMAND FOR JURY TRIAL
vs.

Lund’s Motel & Cottages and Ronald Lund,

                     Defendants.


         Plaintiffs Matthew Pearson and Erin Pearson, for their Complaint against

Defendants Lund’s Motel & Cottages and Ronald Lund state and allege as follows:

                                  PARTIES, JURISDICTION, AND VENUE

             1.      Plaintiffs Matthew Pearson and Erin Pearson, and their minor daughter

 I.P., are citizens of Canada.

             2.      Defendant Lund’s Motel & Cottages is a business registered with the state

 of Minnesota doing business at 919 West Highway 61, PO Box 126, Grand Marais,

 Minnesota.

             3.      Defendant Ronald Lund is a citizen of the state of Minnesota and owner,

 operator, and employee of Defendant Lund’s Motel & Cottages.

             4.      Jurisdiction is proper in the United States District Court pursuant to 28

 U.S.C. § 1332 (a), in that complete diversity of citizenship exists between Plaintiffs and

 Defendants and the matter in controversy exceeds Seventy-Five Thousand Dollars

 ($75,000), exclusive of interest and costs.


91107697.1
                  CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 2 of 6




             5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) in the United States

 District Court for the District of Minnesota in that the incident giving rise to the causes

 of action asserted herein occurred in Cook County, Minnesota, Defendant Lund’s

 Motel & Cottages does business in Cook County, Minnesota and Defendant Ronald

 Lund resides in Cook County, Minnesota.

                                     FACTUAL ALLEGATIONS

             6.      On or around July 20, 2018, Defendant Lund’s Motel & Cottages and

 Defendant Ronald Lund owned and harbored a grey and white, 13-year-old dog

 named Willie (“subject dog”).

             7.      On or around July 20, 2018, I.P. and her family were guests at Defendant

 Lund’s Motel & Cottages property owned and operated by Defendant Ronald Lund in

 Cook County, Minnesota when the subject dog attacked and bit I.P. resulting in

 injuries to I.P. The subject dog was unleashed, unsupervised, uncontrolled and

 unprovoked at the time of the attack.

                                   COUNT ONE
      (Defendant Lund’s Motel & Cottages and Defendant Ronald Lund’s Liability
                          pursuant to Minn. Stat. § 347.22)

             8.      Plaintiffs reallege all preceding paragraphs and allegations.

             9.      Defendant Lund’s Motel & Cottages and Defendant Ronald Lund owned

 and harbored a dog that, without provocation, injured I.P. while she was acting

 peaceably in a place where she was lawfully entitled to be.




                                                   2
91107697.1
               CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 3 of 6




             10.   Pursuant to Minn. Stat. § 347.22 Defendant Lund’s Motel & Cottages and

 Defendant Ronald Lund are liable to Plaintiffs for the losses, harms, and damages

 alleged herein.

                                   COUNT TWO
      (Defendant Lund’s Motel & Cottages and Defendant Ronald Lund’s General
                                   Negligence)

             11.   Plaintiffs reallege all preceding paragraphs and allegations.

             12.   The incident described herein and resulting losses, harms, and damages

 were directly and proximately caused by Defendant Lund’s Motel & Cottages and

 Defendant Ronald Lund’s negligence, including the following acts of negligence cited

 by way of example, but not limitation:

         (a)       Failure to ensure Lund’s Motel & Cottages is a safe place for guests;

         (b)       Failure to properly monitor the subject dog;

         (c)       Failure to utilize proper and necessary precautions with respect to the

                   restraint and control of the subject dog;

         (d)       Allowing the subject dog to roam uncontrolled, unleashed and

                   unsupervised at Lund’s Motel & Cottages;

         (e)       Failing to exercise reasonable care to control and supervise the subject dog

                   under the circumstances existing at the time of the attack; and

Defendant Lund’s Motel & Cottages and Defendant Ronald Lund were negligent in

other ways too numerous to mention herein.




                                                  3
91107697.1
              CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 4 of 6




                                 COUNT THREE
 (Defendant Lund’s Motel & Cottages and Defendant Ronald Lund’s Negligence per
                           se for Statutory Violations)

             13.   Plaintiffs reallege all preceding paragraphs and allegations.

             14.   Minn. Stat. § 609.226 states in pertinent part: “A person who causes great

 or substantial bodily harm to another by negligently or intentionally permitting any

 dog to run uncontrolled off the owner's premises, or negligently failing to keep it

 properly confined is guilty of a misdemeanor.“ Defendant Lund’s Motel & Cottages

 and Defendant Ronald Lund violated Minn. Stat. § 609.226 by failing to keep the

 subject dog properly confined. As a direct and proximate result of Defendant Lund’s

 Motel & Cottages and Defendant Ronald Lund’s statutory violation, Plaintiffs and I.P.

 sustained the losses, harms, and damages alleged herein. Due to Defendant Lund’s

 Motel & Cottages and Defendant Ronald Lund’s statutory violation, they are negligent

 per se and liable for the losses, harms, and damages alleged herein.

                                       COUNT FOUR
                    (Defendant Lund’s Motel & Cottages Vicarious Liability)

             15.   Plaintiffs reallege all preceding paragraphs and allegations.

             16.   Defendant Lund’s Motel & Cottages is vicariously liable for the actions

 and inactions of its owner and employee, Defendant Ronald Lund.

                                            DAMAGES

             17.   As a direct and proximate result of the subject incident, I.P. sustained

 serious and permanent injuries to her mind and body including permanent scarring to

 her face. The injuries sustained by I.P. have resulted in, and will continue to result in, a



                                                 4
91107697.1
              CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 5 of 6




 substantial reduction in I.P.’s capacity to enjoy life and to participate in her usual and

 customary activities, all to her damage in an amount estimated to reasonably exceed

 Fifty Thousand Dollars ($50,000).

             18.   As a direct and proximate result of the subject incident, Plaintiffs have

 been required to expend substantial sums of money for I.P.’s medical care and will be

 required to do so in the future, all to their damage in an amount estimated to

 reasonably exceed Fifty Thousand Dollars ($50,000).

             19.   As a direct and proximate result of the subject incident, I.P. sustained a

 loss of future earning capacity, all to her damage in an amount estimated to reasonably

 exceed Fifty Thousand Dollars ($50,000).

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for the following judgment against Defendants:

                   a.    Awarding Plaintiffs damages in an amount reasonably exceeding

Seventy-Five Thousand Dollars ($75,000);

                   b.    Awarding Plaintiffs all applicable pre-judgment and post-judgment

interest;

                   c.    Awarding Plaintiffs all reasonable costs and disbursements

incurred in prosecuting this matter; and

                   d.    Awarding such other relief as the Court deems just and equitable.

                                     DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38, Plaintiffs hereby demand a trial by jury on all

issues so triable.

                                                5
91107697.1
             CASE 0:21-cv-00163-ECT-LIB Doc. 1 Filed 01/22/21 Page 6 of 6




DATED: January 22, 2021                ROBINS KAPLAN LLP


                                       By: /s/ Tony Schrank
                                             Tony Schrank (#0396290)

                                       2800 LaSalle Plaza
                                       800 LaSalle Avenue
                                       Minneapolis, MN 55402-2015
                                       Telephone: (612) 349-8500
                                       Facsimile: (612) 339-4181
                                       ASchrank@RobinsKaplan.com

                                       ATTORNEY FOR PLAINTIFFS




                                          6
91107697.1
